                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                           )
                                                    )
               Plaintiff,                           )
                                                    )
               v.                                   )   Civil No. 08-273
                                                    )
LARRY L. STULER,                                    )
                                                    )
               Defendant.                           )
                                                    )


                                            ORDER

       AND NOW, this 21st day of November, 2019, upon consideration of Defendant Larry L.

Stuler’s “Notice to the Court of Prosecutorial Vindictiveness and Further Contumacious

Behavior” (Doc. No. 97, hereinafter “Notice to the Court”), filed in the above-captioned matter

on August 8, 2017; Plaintiff “United States’ Motion to Compel Judgment Debtor Larry Stuler to

Produce Post-Judgment Discovery Responses” (Doc. No. 103, hereinafter “Motion to Compel”),

and brief in support thereof, filed in the above-captioned matter on April 5, 2018; “Defendant’s

Response to the United States’ Motion to Compel Pursuant to Court Order of April 19, 2018”

(Doc. No. 113), filed in the above-captioned matter on May 21, 2018; and the “United States’

Reply to Defendant’s Response to United States’ Motion to Compel” (Doc. No. 114), filed in the

above-captioned matter on June 1, 2018;

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Compel is DENIED.

       On January 26, 2010, the Court ordered that final judgment be entered in favor of the

government and against Defendant in the amount of $490,830.67. (Doc. No. 55). The parties

have informed the Court that, in July 2017, the government served Defendant with certain post-



                                                1
judgment discovery requests, including interrogatories and document requests. In response,

Defendant filed his Notice to the Court, in which he notified the Court of his intention not to

comply with those discovery requests. In its Motion to Compel, the government asks the Court,

pursuant to Federal Rule of Civil Procedure 37(a)(3)(B)(iii) and (iv), to compel Defendant to

respond to its discovery requests, which it says were properly filed pursuant to Federal Rules of

Civil Procedure 33, 34, and 69.

       At the outset, the Court notes that Rule 69 of the Federal Rules of Civil Procedure

permits a judgment creditor to seek discovery from a judgment debtor in “aid of the judgment or

execution.” Defendant contends in his Notice to the Court and in his response to the

government’s Motion to Compel, however, that the government’s requests here are facially

invalid, and that, based on this invalidity, he does not intend to respond to them. Further,

Defendant explains that, because the requests are facially invalid, “it doesn’t matter of what the

actual documents requested for production consist or of what the interrogatories consist.” (Doc.

No. 97 at 4). Thus, Defendant states that he only addresses the actual discovery requests in order

to prove his point claiming harassment and vindictiveness. (Doc. No. 97 at 4).

       In support of his claim that the discovery requests as a whole are invalid, Defendant

contends that the procedure used to substitute the government attorneys in this case did not

comply with LCvR 83.2(C) of the Local Rules of the United States District Court for the

Western District of Pennsylvania, regarding attorney appearances and withdrawals of

appearance.1 Defendant further argues that this failure to comply with that local rule violated his

“due process rights and has worked to prejudice [him] since July 28, 2008.” (Doc. No. 97 at 3).



1
      The issue of attorney substitution is also addressed in the Court’s order denying
Defendant’s most recent motion to vacate, filed herewith.


                                                 2
       The Court notes that Defendant—in response to the government’s Motion for Order of

Sale—previously made related arguments alleging that the government had failed to comply with

LCvR 83.2 in substituting its counsel, and that Defendant sought an award of sanctions for such

alleged violations. (Doc. No. 94). At that time, the Court considered Defendant’s objections to

the government’s changes in its representation, but found that Defendant had provided no

explanation as to how he had been unfairly prejudiced by the government’s oversight in failing

to enter an appearance for a new attorney before that attorney filed a motion in the case.2 (Doc.

No. 98 at 2-3).

       Here, Defendant again contends that he has been prejudiced, and he further claims that he

has been denied his right to due process, because the government failed to follow the local rules

regarding Department of Justice (“DOJ”) attorney substitutions. Specifically, Defendant

complains that the government filed notices of appearance when new DOJ attorneys were

assigned to his case, and that attorney substitutions were then made without previously assigned

DOJ attorneys filing motions to withdraw, which Defendant alleges violated LCvR 83.2(C).

       First, the Court notes that LCvR 83.2(C) does not require an attorney to file a motion to

withdraw before a new attorney may be added to a case. Instead, the rule states that “no separate

praecipe for appearance need be filed by an attorney for an original party” because “names of

attorneys appearing on the first pleading or motion filed by a party shall constitute the entry of

appearance of such attorneys,” but that “[a]ppearance by other attorneys shall be by praecipe

filed with the Clerk of Court.” LCvR 83.2(C)(3). Accordingly, the government attorneys here

filed either a Notice of Appearance or a Notice of Substitution of Counsel in order to enter their


2
        The Court also found in its order granting the government’s Motion for Order of Sale that
the Office of the Clerk of Court had not overstepped its bounds when a later attorney substitution
was made because it was the Court itself that made that substitution.


                                                  3
appearances on behalf of the government. (Doc. Nos. 8, 95, 107). Furthermore, while LCvR

83.2(C)(4) provides a procedure for attorneys to use for withdrawals of appearance, that rule

does not require an attorney to file a motion to withdraw before a new attorney may be added to

a case, nor does the rule prevent the Court itself from terminating an attorney’s representation.

       Second, even if the Court were to determine that the government attorneys did not strictly

follow the procedure provided in the local rules, the Court of Appeals for the Third Circuit has

held, as previously explained in the Court’s Order of January 25, 2018, that district courts are

generally permitted to waive requirements of their local rules in appropriate circumstances,

including where a court has a sound rationale for doing so, and where so doing does not unfairly

prejudice a party who has relied on the local rule to his detriment. (Doc. No. 98 at 2).

       Just as when Defendant objected to the government’s attorney substitutions in his

response to the Motion for Order of Sale, Defendant has here again failed to explain how he was

prejudiced by the substitution of the opposing party’s counsel—which consisted of simply

exchanging one DOJ attorney for another—nor is any such prejudice otherwise apparent to the

Court. Accordingly, the Court does not find that the government’s discovery requests are invalid

because the attorney substitution procedure constituted a violation of Defendant’s due process

rights that so prejudiced Defendant as to render the judgment in this case void.

       Defendant also asserts in his Notice to the Court that the government’s discovery requests

indicate prosecutorial vindictiveness because, having full knowledge of the evidence showing

that Defendant’s right to due process had been violated because of the attorney substitution

procedure that was used, the government attempted “to rely on some unspecified judgment

rendered against Defendant in this case.” (Doc. No. 97 at 3). More specifically, Defendant

contends that the government’s discovery requests fail to identify the judgment that forms the



                                                 4
basis for such requests, either by date or by docket number. Defendant states that this failure to

include the judgment’s date or docket number is evidence of the government “knowing full well

that any judgment entered against Defendant without due process is null and void.” (Doc. No.

97 at 3).

        Additionally, Defendant notes that the government failed to serve him with an original

and two copies of the discovery requests, as is required by LCvR 33 and LCvr 34, and that the

documents were printed in a double-sided format, in violation of LCvR 5.1. Defendant states

that the government’s failure to comply with these local rules of form is “further evidence that

the plaintiff knew full well that the unidentified judgment in question was invalid since

Defendant’s right to due process had been violated.” (Doc. No. 97 at 4).

        First, the Court does not agree with Defendant’s contention that the government tried “to

rely on some unspecified judgment rendered against Defendant” in serving its discovery

requests. The Court notes that the document requests and interrogatories served upon Defendant

contain the correct caption for this case, and that there is in fact one judgment entered in this

case. (Doc. Nos. 97-3 at 2; 97-4 at 2). Moreover, the cover letter accompanying the

government’s discovery requests includes this case’s name and docket number, and it

specifically explains, “Enclosed are both the United States’ Interrogatories and Requests for

Production of Documents that are served in connection with the judgment entered against

you in the above-referenced case.” (Doc. No. 97-2 at 2 (emphasis added)). Thus, the Court

finds that it is disingenuous for Defendant, having been provided with such information, to argue

that the judgment referred to in the government’s discovery requests is “unspecified” or

“unidentified.”




                                                  5
       Moreover, it is in no way evident to the Court that the fact that the government did not

include the docket number or filing date of the order entering judgment in this case constitutes

evidence that the government knew the judgment is invalid. Likewise, the fact that the

government printed its discovery requests in a double-sided format (and may have failed to send

the correct number of copies to Defendant) does not show to the Court that the government knew

the judgment in this case is invalid, thus evidencing prosecutorial vindictiveness.3

       Therefore, the Court finds that Defendant’s arguments that the government’s discovery

requests are invalid overall, and thus do not require any response or substantive objections, are

without merit. However, while the Court finds that the government’s discovery requests are not

improper per se, it will not at this time rule on the appropriateness of the specific requests made

by the government. Instead, the Court will also give Defendant the benefit of the doubt as he is

acting pro se, and will therefore provide Defendant with an additional opportunity and an

extended period of time in which to respond to the substance of the individual discovery requests

that have been made.

       Accordingly, the government’s Motion for Order to Compel Discovery Responses is

hereby denied.




3
        The Court notes that Defendant also lists a few additional objections to the manner in
which documents were filed in this case. The Court will not address each of these minor errors
in form, but emphasizes that Defendant has not shown how they have operated to prejudice him
in the course of this litigation.

        Additionally, Defendant brings up, yet again, an objection to his counterclaim having
been dismissed early on in this case. Defendant stresses that the “heart and soul” of these
proceedings “comes down to how the government can claim sovereignty over Defendant.” (Doc.
No. 113 at 5). The Court declines to address this issue again at this juncture, and notes only that
the issue has been previously ruled on and has been brought up by Defendant at the appellate
level as well.


                                                 6
       Additionally, Defendant shall file a response to the government’s discovery requests,

including any specific objections he has to answering the interrogatories or producing the

documents requested therein, within sixty (60) days.



                                                       s/ Alan N. Bloch
                                                       United States District Judge


ecf:   Counsel of Record

cc:    Larry L. Stuler
       1018 Fayette Street
       Washington, PA 15301




                                                7
